DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 1, 4-6, 11, and 14-16 are amended.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Applicant’s claims 1 and 11 require modifying software code when a contention rate for software locks is below a predetermined threshold, but the examiner can find no explicit mention of performing such a step in relation to a predetermined threshold.  In fact, there is no mention of any threshold, predetermined or not, related to the determination of synchronization performance problems or the modification of code to correct them.
Applicant’s claims 4, 6, 14, and 16 have similar issues regarding consideration of contention rates lower than a predetermined threshold, but they further have consideration of a frequency of lock acquisitions being lower than a predetermined threshold and of contention rates and frequency of lock acquisitions being higher than a predetermined threshold.  Again, the examiner can find no consideration in the specification of contention rates being higher than a predetermined threshold or of consideration of a predetermined threshold in either direction when considering a frequency of lock acquisitions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant’s claims 1 and 11 require modifying software code when a contention rate for software locks is below a predetermined threshold, but the examiner can find no explicit mention of performing such a step in relation to a predetermined threshold.  In fact, there is no mention of any threshold, predetermined or not, related to the determination of synchronization performance problems or the modification of code to correct them.
Applicant’s claims 4, 6, 14, and 16 have similar issues regarding consideration of contention rates lower than a predetermined threshold, but they further have consideration of a frequency of lock acquisitions being lower than a predetermined threshold and of contention rates and frequency of lock acquisitions being higher than a predetermined threshold.  Again, the examiner can find no consideration in the specification of contention rates being higher than a predetermined threshold or of consideration of a predetermined threshold in either direction when considering a frequency of lock acquisitions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 11 recite the limitation "a predetermined threshold".  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196